UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington , D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 20, 2013 (December 18, 2013) Glimcher Realty Trust (Exact name of Registrant as specified in its Charter) Maryland 001-12482 31-1390518 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 180 East Broad Street, Columbus, Ohio (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (614) 621-9000 N/A (Former name or former address, if changed since last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. A. Acquisition of Open-Air Center On December 19, 2013, Glimcher Properties Limited Partnership (“ Purchaser ”), an affiliate of Glimcher Realty Trust (the “ Registrant ”), announced the completion of its acquisition of Arbor Hills, an open-air center (the “ Property ”) located in Ann Arbor, Michigan. The transaction is evidenced by a Membership Interest Purchase and Sale Agreement (the “ Purchase Agreement ”) between the Purchaser and two (2) unaffiliated entities (each, collectively, “ Seller ”) under which the Purchaser agreed to acquire ninety-three percent (93%) of the membership interests from Seller in a Delaware limited liability company (the “ Company ”) for $52,550,000 of which approximately $50,300,000 was paid in cash and the remainder in the form of operating partnership units of the Purchaser (the “ Purchase Amount ”). The Company is the fee owner of the Property. A portion of the Purchase Amount also funds Purchaser’s acquisition of tax incremental financing credits attributable to the Property. Pursuant to the terms of the Purchase Agreement, the Company will serve as a joint venture vehicle in which Purchaser, or an affiliate of it, shall hold a 93% interest and affiliates of Seller shall hold the remaining joint venture interests. The Purchase Agreement contains other terms, conditions, covenants, representations, and warranties from each of the respective parties that are customary and typical for a transaction of this nature. Other than the transactions described herein, neither Purchaser nor any of its affiliates has any other material relationship with Seller. A copy of the press release announcing the transaction described above is attached as Exhibit 99.1 to this Form 8-K and is incorporated herein by reference. B. Mortgage Loan Financing Transaction On December 18, 2013 (the “Effective Date ”), AHC Washtenaw, LLC (“
